         Case 1:17-cr-00119-NLH Document 28 Filed 10/23/18 Page 1 of 1 PageID: 91
                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY
                                 MINUTES OF PROCEEDINGS

                                                    OCTOBER 23, 2018
CAMDEN OFFICE                                       DATE OF PROCEEDINGS
JUDGE NOEL L. HILLMAN

COURT REPORTER: Robert T. Tate

                                                    Docket #   CRIM 17-00119 (NLH)

TITLE OF CASE:
UNITED STATES OF AMERICA
           v.
SANTOS COLON, JR.
   DEFENDANT PRESENT

APPEARANCES:
Patrick C. Askin, AUSA for Government.
Richard Coughlin, Federal Public Defender for Defendant.
Gary Pettiford, U.S. Pretrial Officer.

NATURE OF PROCEEDINGS: STATUS HEARING
Ordered interpreter sworn; Spanish Interpreter Jenny Donahue sworn.
Status hearing held.
Status hearing set for Tuesday, January 29, 2019 at 10:30 a.m., Courtroom 3A.


Time commenced: 11:00 a.m.
Time Adjourned: 11:40 a.m.
Total Time: 40 min.

                                                    s/Arthur Roney
                                                    DEPUTY CLERK
